Citation Nr: 0004417	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-06 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for cause of the 
veteran's death resulting from tobacco use in line of duty 
during active military service.

3.  Entitlement to dependent's educational assistance under 
38 U.S.C.A. Chapter 35.

4.  Whether the appellant has legal entitlement to payment of 
accrued benefits.

5.  Whether the appellant has legal entitlement to non-
service-connected death pension benefits.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had recognized guerrilla service May 10, 1943, 
and from June 22, 1943 to November 5, 1945.  He had regular 
Philippine Army service from November 6, 1945 to March 11, 
1946, and active military service in the New Philippine 
Scouts, from May 21, 1946 to April 7, 1949.

This appeal arises from the appellant's timely filed October 
1997 notice of disagreement (NOD), and April 1998 substantive 
appeal.  

The issues of entitlement to service connection for cause of 
the veteran's death resulting from tobacco use in line of 
duty during active military service, and entitlement to 
dependent's educational assistance under 38 U.S.C.A. Chapter 
35, are deferred pending the remand contained herein.


FINDINGS OF FACT

1. The veteran had recognized guerrilla service May 10, 1943, 
and from June 22, 1943 to November 5, 1945.  He had regular 
Philippine Army service from November 6, 1945 to March 11, 
1946, and active military service in the New Philippine 
Scouts, from May 21, 1946 to April 7, 1949.

2.  The current record contains a medical opinion that there 
is a causal nexus between the veteran's service and the 
disabilities that caused or contributed to cause death.

3.  The appellant did not file a claim for death benefits 
within one year of the veteran's death, and under the law, 
she is not entitled to accrued benefits.

4.  The veteran did not have the requisite military service, 
and under the law, the appellant is not entitled to non-
service-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The issue of service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).

2.  There is no legal authority for entitlement to accrued 
benefits.  38 U.S.C.A. § 5121 (West 19991 & Supp. 1999);  
38 C.F.R. § 3.1000(a)(c) (1999).

3.  There is no legal authority for entitlement to VA death 
pension benefits for the appellant.  38 C.F.R. §§ 3.1, 3.3, 
3.8 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection, Cause of Death

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  Under the law, it is the 
obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The U. S. Court of Appeals for Veterans' Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit 
supra.  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.


Factual Background

Pertinent service medical records do not reflect lung or 
respiratory problems, or treatment for or diagnosis of COPD 
or emphysema, including separation examination in April 1949.  

When the veteran originally applied for disability benefits 
in April 1954, his claim included a "chest condition."  Dr. 
J. A., in a Certificate of Attending Physician, dated May 5, 
1954, reported treating the veteran from March 1950 to the 
present for an asthmatic condition, with periodic attacks.  
There were no supporting clinical documents.

A "Medical Certificate" from Marzan Clinic, dated February 
23, 1983, noted treatment for the veteran from 4 years 
before.  The diagnoses were chronic bronchiectasis; PTB 
(pulmonary tuberculosis); severe anemia; senile cataracts, 
both eyes; and arthritis.  Dr. P. T., in a statement dated 
November 16, 1983, reported seeing the veteran 3 times, since 
1972, with a chief complaint of difficulty breathing.  The 
diagnoses included bronchial asthma.  

Received in October 1996 was a copy of a document certifying 
the veteran's death April [redacted], 1992, and a diagnosis of COPD 
emphysema.  

Lay statements in January 1997 report that the veteran was 
exposed to airborne pollutants in service.

R. T., M. D., in a letter to the VA January 17, 1997, 
reported that the veteran had been treated for pulmonary 
emphysema, in January 1990 and March 1991, and in March 1992 
for pulmonary tuberculosis.  Later the veteran also 
reportedly had gastritis "due to chemical intake of 
Theophyllines, lack of appetite and loss of weight were also 
noted."  Dr. R.T. attributed the veteran's "illness" to 
his military service because "he stayed and sought refuge to 
the mountains wherein he encountered not only the enemy 
forces but also hidden enemies like tiny germs and viruses, 
element and enclement (sic) weather conditions, drink 
unpurified and polluted water and exposed to pollen matters, 
mold, animal fur, leather, dust, chemicals, odors as well as 
certain food & drugs."  It was stated that the veteran 
inhaled allergens or substances that greatly damaged and 
affected his lungs and respiratory system, and that the 
veteran was a heavy cigarette smoker, one pack per day.  It 
was reported that the veteran's cigarette smoking started 
"during the Japanese occupation" and coupled with his 
experiences during World War II, he developed PTB due to 
concomitant emphysema and poor nutrition.  Dr. T. described 
in detail emphysema, and opined that the "disease and injury 
was incurred in or aggravated by the patients military 
service w/c substantially and materially contributed to his 
death."  

Per a request in March 1997, the RO, received in April 1997 a 
copy of clinical records for the veteran's terminal 
hospitalization in April 1992.  The admitting and final 
diagnoses were COPD, emphysema.  It was recorded that his 
past medical history was positive for asthma since 1976.  

A March 21, 1997 document from the hospital where the veteran 
died, also showed a diagnosis of COPD emphysema.

Received in June 1997 were copies of additional records 
associated with the veteran's terminal hospitalization, 
including the discharge summary that showed a final diagnosis 
of congestive heart failure, secondary to COPD-emphysema 
cardiomyopathy.  Complications included renal shutdown.  


Analysis

The evidence does not show that the veteran had COPD or 
emphysema in service or for years thereafter.  The first 
reference to any respiratory problem was in his claim for 
benefits in 1954, more than six years after service.  A 
private physician in 1954 reported treating the veteran for 
respiratory problems, asthma, beginning in 1950.  There was 
no supporting documentation, and no reference to onset of the 
respiratory problem.  In 1983 there were various diagnoses 
for the veteran including bronchial asthma, bronchiectasis, 
and pulmonary tuberculosis.  There was no clinical 
documentation, and no date of onset for the veteran's 
respiratory disability.  

Records associated with the veteran's terminal 
hospitalization in April 1992 do not reflect any opinion as 
to onset of the veteran's COPD, emphysema, other than the 
notation in a progress note that the veteran's medical 
history was positive for asthma since 1976.  The death 
certificate does not shown any dated of onset for the 
immediate, antecedent, or underlying cause of the veteran's 
death.  

The appellant has provided 2 lay statements that report that 
the veteran was exposed to airborne pollutants in service and 
the implication and assertion was that such exposure was the 
basis for the post-service COPD and emphysema.  Service 
connection may be established through competent lay evidence, 
not medical records alone.  Horowitz v. Brown, 5 Vet. App. 
217 (1993).  But a lay witness is not capable of offering 
evidence requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The persons making the lay 
statements are competent to relate conditions readably 
observable in service, but they are not shown to possess the 
medical expertise to determine the etiology of medical 
symptoms or their relationship to service, and their claims 
of medical causation are of limited probative value.  

The only positive medical evidence in the appellant's favor 
is the opinion offered by Dr. T. in January 1997.  For the 
limited purpose of determining whether evidence is new and 
material, its credibility must be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The presumption of 
credibility, however, does not include any presumption of 
competence.  see King v. Brown, 5 Vet. App. 19 (1993).  Dr. 
T. stated that the veteran was exposed to airborne pollutants 
in service, that his respiratory system was damaged by such 
exposure, and that his emphysema was related to service.  Dr. 
T also provided a definition of emphysema to show a nexus to 
service.  The Board finds that his medical opinion is 
adequate to make the appellant's claim plausible, and thus 
well grounded.


Accrued Benefits

In 38 U.S.C.A. § 5107(a), the use of the term "well grounded" 
is confined to an evidentiary context, and the Court, for the 
most part, has limited use of the phrase in its decisions to 
the character of the evidence presented by a claimant.  In a 
case, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Except as otherwise provided, where death occurred on or 
after December 1, 1962, periodic monetary benefits (other 
than insurance and service members' indemnity) authorized 
under laws administered by the Department of Veterans 
Affairs, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement 
as provided in Sec. 3.500(g) will, upon the death of a 
veteran be paid to the living spouse.  38 C.F.R. § 3.1000(a) 
(1999).

An application for accrued benefits must be filed within 1 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by an 
apportionee, surviving spouse, child or parent is deemed to 
include claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c) (1999).

In this instance, as explained to the appellant in her March 
1998 statement of the case (SOC) and July 1999 supplemental 
statement of the case (SSOC), the appellant did not file a 
claim for death benefits within one year of the veteran's 
death, and she is therefore no legally entitled to payment of 
any accrued benefits.  The law is dispositive, and her claim 
denied for lack of legal merit.  


Death Pension Benefits

Veteran means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  3.1(d)

Improved death pension, is a benefit payable by the 
Department of Veterans Affairs to a veteran's surviving 
spouse or child because of the veteran's non-service-
connected death.  Basic entitlement exists if the veteran had 
90 days or more active service in the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. §§ 3.1(a), 3.3(b)(4) 
(1999).

Regular Philippine Scouts are included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  New Philippine Scouts and recognized 
guerrilla service is included for VA compensation and 
dependency and indemnity compensation benefits.  38 C.F.R. 
§ 3.8(a)(b)(c)(d).  

The veteran's valid military service with recognized 
guerrillas and the New Philippine Scouts is not the type of 
service deemed to be active military service for VA pension 
benefits.  Benefits for Philippine and Insular forces are 
specifically delineated by Congress, and the veteran's 
service does not qualify for pension benefits.  The appellant 
does not meet the legal threshold for the benefit requested, 
and the claim has no legal merit.




ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is well grounded, and the VA now has a 
duty to assist.  

The appellant has no legal entitlement to payment of accrued 
benefits.

The appellant has legal entitlement to non-service-connected 
death pension benefits.


REMAND

Dr. T. stated that the veteran was exposed to a host of 
factors during service that damaged his respiratory system, 
and that emphysema was related to service.  However, Dr. T. 
only started treating the veteran in 1990, and the 
contemporary medical records submitted showing treatment in 
the 1990's for the veteran, did not relate onset of the 
veteran's respiratory disease to military service, and no 
such medical history was contained therein.  Dr. T.'s 
rationale for the development of the veteran's respiratory 
difficulties during and after service is unclear both as to 
the basis for his conclusion as to the exposures the veteran 
experienced in service and as to the relationship of a great 
many of the listed exposures to respiratory disabilities 
shown in this matter.  In other words, while the case law 
requires that the statement be presumed credible for purposes 
of determining whether the claim is well grounded, no such 
presumption attaches to a merits adjudication.  The Board 
finds that further development is required.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions.

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should secure a medical 
opinion by an appropriate medical 
specialist.  This physician, after review 
of the entire claims file, should provide 
an opinion as to the degree of medical 
probability that a respiratory disability 
was incurred or aggravated in service 
and, whether such disability caused or 
contributed substantially and materially 
to cause death.  In this regard, the 
opinion should further address the degree 
of medical probability that consumption 
of tobacco in service caused a disability 
that caused or contributed substantially 
and materially to cause death. The 
rationale for the opinions should be 
stated.  If the examiner believes that a 
medical opinion can not be formulated as 
to these questions on the record without 
resort to speculation, it should so be 
stated.  

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

